NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 26 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ZERO MOTORCYCLES, INC.,                          No. 11-16984

              Plaintiff - Appellant,             D.C. No. 4:10-cv-01290-SBA

  v.
                                                 MEMORANDUM*
PIRELLI TYRE S.P.A.; PIRELLI & C.
S.P.A.,

              Defendants - Appellees,

  and

PIRELLI NORTH AMERICA, INC.;
PIRELLI TIRE LLC,

              Defendants.



ZERO MOTORCYCLES, INC.,                          No. 12-16187

              Plaintiff - Appellant,             D.C. No. 4:10-cv-01290-SBA

  v.

PIRELLI TYRE S.P.A.; PIRELLI & C.
S.P.A.; PIRELLI NORTH AMERICA,
INC.; PIRELLI TIRE LLC,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                        Argued and Submitted April 19, 2013
                             San Francisco, California

Before: SCHROEDER, SILVERMAN, and BEA, Circuit Judges.

      Plaintiff-Appellant Zero Motorcycles (“Zero”) appeals the district court’s

order dismissing its action against Pirelli & C.S.p.A. and Pirelli Tyre S.p.A.

(collectively, “Pirelli-Defendants”) for lack of personal jurisdiction. We reverse,

because the district court erred in concluding that it lacked specific jurisdiction

over the Pirelli-Defendants. The district court held that the trademark proceedings

the Pirelli-Defendants instituted before the United States Patent and Trademark

Office (“USPTO”) were not “purposefully directed” at California. The Pirelli-

Defendants, however, knew that Zero’s principal place of business was in

California. See Washington Shoe Co. v. A–Z Sporting Goods Inc., 704 F.3d 668,

679 (9th Cir. 2012); Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082,

1087 (9th Cir. 2000). Any harm that Zero suffered from the allegedly improper

USPTO proceedings would therefore be felt by Zero in California. See

CollegeSource, Inc. v. AcademyOne Inc., 653 F.3d 1066, 1079 (9th Cir. 2011)

                                           2
(“We have repeatedly held that a corporation incurs economic loss, for

jurisdictional purposes, in the forum of its principal place of business.”). Because

the Pirelli-Defendants should reasonably expect that any harm from the USPTO

proceedings would occur in California, they can “reasonably anticipate being haled

into court” in California. World–Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1980).

      We accordingly dismiss as moot Zero’s appeal of the district court’s order

denying Zero’s motion for relief from judgment under Federal Rule of Civil

Procedure 60, and we do not consider Zero’s request for leave to amend its

complaint to assert additional facts regarding jurisdiction.

      REVERSED and REMANDED.




                                          3